MAJOR, Circuit Judge
(concurring).
I concur in the view that the order appealed from should be affirmed. As pointed out by Judge Sparks, the District Court of Indiana properly acquired jurisdiction of National and concededly retained such jurisdiction until April 19, 1944. If the Indiana court lost jurisdiction at that or any subsequent time, it was because of the alleged filing by National of its petition for reorganization in the St. Louis court under Sec. 529, relating to a subsidiary corporation. The burden rested upon appellant .to show that National was a subsidiary of Christopher on December 27, 1943, when Christopher filed its petition for reorganization in that court. Appellant failed to carry the burden in -this respect. The most that the finding of the St. Louis court discloses is that National was a subsidiary on April 19, 1944. For aught that the record of that court discloses, National might have become a subsidiary just prior to the entry of that order. A showing based upon such a finding did not deprive the Indiana court of jurisdiction; in fact, it had no right to relinquish jurisdiction. It therefore appears to me as being unnecessary to decide whether the Indiana court would! have lost jurisdiction had there been a showing that National was a subsidiary of Christopher at the .time the latter’s petition for reorganization was filed in the St. Louis court.